Title: From Thomas Jefferson to Benjamin Rush, 13 June 1805
From: Jefferson, Thomas
To: Rush, Benjamin


                  
                     Dear Sir 
                     
                     Washington June 13. 05.
                  
                  A considerable time before the reciept of your letter of Apr. 29. it was known here that mr Boudinot intended to retire from the Direction of the mint, & as was expected, immediately. it had therefore been made a question to the members of the administration who should be his successor. it was supposed that the duties of that office required the best mathematical talents which could be found, as well on account of the mechanical execution, as the difficulty of the problems constantly occurring on the mixture of metals. the appointment of Sr. Isaac Newton in England & of Mr. Rittenhouse here with the universal satisfaction these appointments had given seemed to give the sanction of the world to this principle of appointment, and therefore it was the general opinion of the members that mr Patterson should be placed at the head of the mint, which was notified to him. it is true that this had not always been observed as the principle of appointment, but it was thought best to follow the best examples. altho the ground of this appointment is so distinct from your line of pursuit that it can give you no uneasiness, yet I could not deny to myself the satisfaction of explaining it. it is indeed far the most painful part of my duty, under which nothing could support me but the consideration that I am but a machine erected by the constitution for the performance of certain acts according to laws of action laid down for me, one of which is that I must anatomise the living man as the Surgeon does his dead subject, view him also as a machine & employ him for what he is fit for, unblinded by the mist of friendship. Accept affectionate salutations & assurances of constant esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               